EXHIBIT 10.1

 

LOAN AGREEMENT



Date: December 12, 2003

Borrower: TOR Minerals International, Inc.

722 Burleson

Corpus Christi, Texas 78402



Lender: Paulson Ranch, Ltd.

3 Ocean Park Drive

Corpus Christi, Texas 78404

Amount: $500,000.00 (US)

1. Loan. Lender agrees to make the loan provided above in the form of a
Promissory Note executed of even date herewith. Principal and accrued interest
shall be due and payable as provided in the Note.

2. Collateral. The loan will be secured by subordinated liens and security
interests covering the personal property owned by Borrower pursuant to a
Security Agreement of even date herewith. Lender acknowledges that the liens and
security interests provided shall be secondary and inferior to the liens
securing the indebtedness payable to Bank of America, N.A. and the liens
securing the indebtedness in the original principal sum of $600,000.00 payable
to the order of Paulson Ranch, Ltd. as evidenced by a Promissory Note dated on
or about April 5, 2001. The liens and security interests provided in said
Security Agreement shall proportionately and ratably secure the loan together
with two other Promissory Notes by Borrower of even date, without preference or
priority given to any single Note.

3. Borrower's Representations and Warranties. To induce the Lender to make the
Loan provided hereunder, the Borrower represents and warrants to the Lender that
the following representations and warranties are accurate as of the date of this
Loan Agreement.

(a) The Borrower is duly organized and existing in good standing under the laws
of the state of its incorporation, is duly qualified to transact business and is
in good standing in all states and other jurisdictions in which failure to
qualify would have a Material Adverse Effect upon such Borrower, and has the
corporate power and authority to own its properties and assets and to transact
the business in which it is engaged, and is or will be qualified in those states
and other jurisdictions wherein it proposes to transact material business
operations in the future.

(b) The Borrower has the corporate power and requisite authority to execute,
deliver and perform the Loan Documents to be executed by the Borrower. The
Borrower is duly authorized to, and has taken all corporate action necessary to
authorize such to, execute, deliver and perform the Loan Documents executed by
Borrower. The Borrower is and will continue to be duly authorized to perform the
Loan Documents executed by it.

(c) Neither the execution and delivery of the Loan Documents, nor the
consummation of any of the transactions therein contemplated, nor compliance
with the terms and provisions thereof, will contravene or materially conflict
with any provision of law, statute or regulation to which Borrower is subject,
or any judgment, license, order or permit applicable to Borrower, or any
indenture, loan agreement, mortgage, deed of trust, or other agreement or
instrument to which Borrower is a party or by which Borrower may be bound, or to
which Borrower may be subject, or violate any provision of the charter or bylaws
of Borrower. No consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery of the Loan Documents by Borrower, or to consummate the
transactions contemplated hereby or thereby.

(d) The Loan Documents have been duly executed and delivered by the Borrower and
are the legal and binding obligations of the Borrower, enforceable in accordance
with their respective terms, except as limited by any applicable bankruptcy,
insolvency or similar laws now or hereafter in effect affecting creditors'
rights generally.

(e) To the best of our knowledge and belief after current investigation, there
is no material fact that Borrower has not disclosed to Lender which could have a
material adverse effect on the properties, business, prospects or condition
(financial or otherwise) of Borrower. Neither the financial statements, nor any
business plan, offering memorandum or prospectus, certificate or statement
delivered herewith or heretofore by Borrower to Lender in connection with
negotiations of this Loan Agreement, contains any untrue statement of a material
fact or omits to state any material fact necessary to keep the statements
contained herein or therein from being misleading.

(f) No event has occurred and is continuing with constitutes an event of default
under the Note or this Agreement.

(g) There are no actions, suits, investigations, arbitrations or administrative
proceedings pending, or to the knowledge of Borrower threatened, against
Borrower, and there has been no change in the status of any of the actions,
suits, investigations, litigation or proceedings disclosed to Lender which could
have a materially adverse affect on Borrower or on any transactions contemplated
by any Loan Document.

(h) To the best knowledge of the Borrower, it is not a party to, or bound by,
any contract or agreement, the faithful performance of which is so onerous so as
to create or to likely create a material adverse effect on the business,
operations or financial condition of the Borrower.

(i) All tax returns to be filed by the Borrower in any jurisdiction have been
filed (or are subject to valid extensions of time to file as approved by the
relevant taxing authority or authorities) and all taxes (including mortgage
recording taxes), assessments, fees and other governmental charges upon Borrower
or upon any of its properties, income or franchises have been paid.

(j) To the best knowledge of the Borrower is in compliance with all laws, rules,
regulations, orders and decrees which are applicable to it, or its properties by
reason of any governmental authority which are material to the conduct of the
business of Borrower, or any of their properties.

(k) To the best knowledge of the Borrower, all properties of Borrower are in
compliance with all federal state or local environmental protection laws,
statutes and regulations which are material to the conduct of the business of
Borrower, or its properties, and Borrower is currently in compliance with all
material reporting requirements, rules, and regulations which are applicable to
Borrower or its properties, by reason of such governmental environmental
protective agencies.

(l) Neither the business nor the properties of Borrower is currently affected by
any environmental hazard, fire, explosion, accident, strike, lockout or other
labor dispute, drought, storm, hail, earthquake, embargo, act of God or other
casualty (whether or not covered by insurance), which could have a material
adverse effect.

(m) Borrower is not an "investment company" as defined in Section 3 of the 1940
Act or a company that would be an investment company except for the exclusions
from the definition of an investment company in Section 3(c) of the 1940 Act,
and Borrower is not controlled by such a company.

(n) Borrower is, and after consummation of this Loan Agreement and giving effect
to all Indebtedness incurred and transactions contemplated in connection
herewith will be, solvent.

(o) All representations and warranties by the Borrower and all of its
subsidiaries, if any, shall survive the loan closing, any investigation at any
time made by or on behalf of the Lender shall not diminish Lender's right to
rely on the Borrower's representations and warranties as herein set forth.

4. Payment of Taxes and Other Indebtedness. Borrower shall, and shall cause its
subsidiaries, if any, to pay and discharge (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any property belonging to it, before delinquent, (b) all lawful claims
(including claims for labor, materials and supplies), which, if unpaid might
give rise to a Lien upon any of its property, and (c) all of its other
indebtedness, except as prohibited hereunder; provided, however, that each
Borrower and its subsidiaries, if any, shall not be required to pay any such tax
assessment, charge or levy if and so long as the amount, applicability or
validity thereof shall currently be contested in good faith by appropriate
proceedings and appropriate accruals and reserves therefor have been established
in accordance with United States of America generally accepted accounting
principles.

5. Maintenance of Existence and Rights: Conduct of Business. Borrower shall, and
shall cause its subsidiaries, if any, to preserve and maintain its corporate
existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business, and conduct its business in an
orderly and efficient manner consistent with good business practices and in
accordance with all valid regulations and orders of any governmental authority.
Borrower shall keep its principle place of business within the United States.



6. Notice of Default. Borrower shall furnish to Lender, immediately upon
becoming aware of the existence of any condition or event which constitutes a
default or would with the passage of time become a default or an event of
default, written notice specifying the nature and period of existence thereof
and the action which each Borrower is taking or proposes to take with respect
thereto.



7. Other Notices. Borrower shall promptly notify Lender of (a) any material
adverse change in its financial condition or its business, (b) any default under
any material agreement, contract or other instrument to which it is a party or
by which any of its properties are bound, or any acceleration of the maturity of
any Indebtedness owing by Borrower or its subsidiaries, if any, (c) any material
adverse claim against or affecting Borrower or its subsidiaries, if any, or any
of its properties, and (d) the commencement of, and any materials determination
in, any litigation with any third party or any proceeding before any
governmental authority, the negative result of which has an adverse material
affect on Borrower or its subsidiaries.

8. Compliance with Material Agreements. Borrower shall, and shall cause its
subsidiaries, if any, to comply in all material respects with all material
agreements, indentures, mortgages or documents binding on it or affecting its
properties or business.

9. Operations and Properties. Borrower shall, and shall cause its subsidiaries,
if any, to act prudently and in accordance with customary industry standards in
managing or operating its assets, properties, business and investments. Borrower
shall, and shall cause its subsidiaries, if any, to keep in good working order
and condition, ordinary wear and tear excepted, all of its assets and properties
which are necessary to the conduct of its business.

10. Books and Records. Borrower shall, and shall cause its subsidiaries, if any,
to maintain complete and accurate books and records of its transactions in
accordance with good accounting practices. Borrower shall give each duly
authorized representative of Lender access during all normal business hours and
permit such representative to examine, copy or make excerpts from, any and all
books, records and documents, in the possession of Borrower and its subsidiaries
and relating to its affairs, and to inspect any of the properties of Borrower
and its subsidiaries, if any. Borrower shall make a copy of this Loan Agreement,
along with any waivers, consents, modification or amendments, available for
review at its principal office by Lender or Lender's representatives.

11. Financial Reports. Borrower agrees to furnish to Lender monthly financial
statements, and Borrower further agrees to provide to Lender an audited year-end
financial statement within 90 days of the end of each fiscal year.

12. Compliance with Law. Borrower shall, and shall cause its subsidiaries, if
any, to comply with all applicable laws, rules, regulations, and all orders of
any governmental authority applicable to it or any of its property, business
operations or transactions, a breach of which could have a material adverse
effect.

13. Insurance. Borrower shall, and shall cause its subsidiaries, if any, to
maintain such worker's compensation insurance, liability insurance and insurance
on its properties, assets and business, now owned or hereafter acquired, against
such casualties, risks and contingencies, and in such types and amounts, as are
consistent with customary practices and standards of companies engaged in
similar businesses.

14. Authorizations and Approvals. Borrower shall, and shall cause its
subsidiaries, if any, to promptly obtain, from time to time at its own expense,
all such governmental licenses, authorizations, consents, permits and approvals
as may be required to enable to comply with its obligations hereunder and under
the Note.

15. Further Assurances. Borrower shall, and shall cause its subsidiaries, if
any, to make, execute or endorse, and acknowledge and deliver or file or cause
the same to be done, all such notices, certifications and additional agreements,
undertakings, transfers, assignments, or other assurances, and take any and all
such other action, as Lender may, from time to time, deem reasonably necessary
or proper in connection with any of the Loan Documents, of the obligations of
Borrower or its subsidiaries, if any, thereunder, which Lender may request from
time to time.

16. Confidentiality. All financial reports or information which are furnished to
Lender, or its director designee or other representatives, pursuant to this Loan
Agreement shall be treated as confidential unless and to the extent that such
information has been otherwise disclosed by the Borrower, but nothing herein
contained shall limit or impair Lender's right to disclose such reports to any
appropriate governmental authority, or to use such information to the extent
pertinent to an evaluation of the Obligation, or to enforce compliance with the
terms and conditions of this Loan Agreement, or to take any lawful action which
Lender deem necessary to protect its interests under this Loan Agreement.

17. Insolvency. In the event Borrower shall become insolvent or file for
bankruptcy, then, at the option of Lender, this loan shall mature and become due
and payable without demand, grace, notice, presentment for payment, notice of
acceleration, or any other notice, all of which are hereby waived by Borrower.

18. Governing Law. This Agreement shall be governed by the laws of the State of
Texas and the United States and shall be performable in Nueces County, Texas.
Exclusive venue for any disputes shall be in Nueces County, Texas.

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

PAULSON RANCH, LTD. TOR MINERALS INTERNATIONAL, INC.

By: Paulson Ranch Management, LLC



By: ________________________________ By:

Bernard A. Paulson Richard L. Bowers

Member Its President and CEO